DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to applicant’s amendment/response filed on 9/7/2021, which has been entered and made of record. Claims 1 and 9 have been amended. No Claim has been cancelled. No Claim has been added. Claims 1-20 are pending in the application.
The claim interpretation under 35 U.S.C. 112(f) is maintained.

Response to Arguments
Applicant submits that a person of ordinary skill would not combine Kang with Miller regarding "within a user's field of vision.", and submits “it is impossible to apply the real-world scene 102 seen by a user 110, as shown in Fig. 1 of Miller, to the pop-up window on the screen of the mobile phone, such as the smart phone shown in Fig. 3c of Kang.” (Remarks, p. 8-9).
The Examiner disagrees with the above conclusion. It is well known in the art that a smart phone can be used to display augmented reality images. As a matter of fact, Kang discloses augmented reality content acquisition and display (ABS). People can hold a smart phone to view a real world and have augmented reality content displayed on the screen of the phone. 

Applicant submits that Miller fails to disclose or suggest "the resolution of the additional image is smaller than the resolution of a display area in the display screen of the augmented reality device.", and  “the out-of-focus attenuation graphic is not a visible graphic displayed to the user.” (Remarks, p. 9-11).
In reply, the Examiner agrees.

Applicant submits “the positions and angles of the virtual objects relative to the real-world space of Noma are not equivalent to the coordinates of a reference point in the additional image in the display area and a rotation angle of the additional image with respect to the display area, as recited in amended independent claim 9. Thus, Noma does not teach or suggest the position information comprises coordinates of a reference point in the additional image in the display area and a rotation angle of the additional image with respect to the display area.” (Remarks,p. 12).
In reply, the Examiner agrees.

Applicant submits “Amended independent claim 9 recites "the position of the target area in the display area is automatically adjusted according to the approximate form of the target object in the user's field of vision and its approximate position within the user's field of vision." This is not taught or suggested by any of the cited references.” (Remarks, p. 12).
In reply, the Examiner agrees.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowed for reasons given in Applicant's remarks on 9/7/2021 and also discussed in the Response to Arguments section above. The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of independent Claim 9. Independent Claims 1, 16, 18, and 20 are each similar in scope to Claim 9, and therefore also contain allowable subject matter. Dependent claims depend from these independent Claims, and therefore also contain allowable subject matter.
The closest prior art (Kang, Miller and Noma) teaches an augmented reality device. However, the closest art fails to teach the amended limitations in combination with the remaining aspects of the claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI WANG/Primary Examiner, Art Unit 2611